Name: Commission Regulation (EC) NoÃ 656/2007 of 14 June 2007 amending Regulation (EC) NoÃ 586/2001 on implementing Council Regulation (EC) NoÃ 1165/98 concerning short-term statistics as regards the definition of main industrial groupings (MIGS)
 Type: Regulation
 Subject Matter: legal form of organisations;  economic analysis
 Date Published: nan

 15.6.2007 EN Official Journal of the European Union L 155/3 COMMISSION REGULATION (EC) No 656/2007 of 14 June 2007 amending Regulation (EC) No 586/2001 on implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards the definition of main industrial groupings (MIGS) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short-term statistics (1), and in particular Article 3 and Article 17(c) thereof, Whereas: (1) The definition of main industrial groupings (MIGS) laid down in Commission Regulation (EC) No 586/2001 (2) is based on the statistical classification of economic activities in the European Community (NACE) (3). (2) A new version of NACE (NACE Rev. 2) was introduced by Regulation (EC) No 1893/2006, which also specifies that short-term statistics governed by Regulation (EC) No 1165/98 shall be produced in accordance with NACE Rev. 2 from 1 January 2009 onwards. (3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 586/2001 is amended as follows: 1. in Articles 1 and 2 all references to NACE Rev. 1 are replaced by NACE Rev. 2; 2. in Article 3 not later than three months after the present Regulation enters into force is replaced by as from 1 January 2009; 3. the Annex is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply as from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2007. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 162, 5.6.1998, p. 1. Regulation as last amended by Regulation (EC) No 1893/2006 of the European Parliament and of the Council (OJ L 393, 30.12.2006, p. 1). (2) OJ L 86, 27.3.2001, p. 11. (3) OJ L 293, 24.10.1990, p. 1. ANNEX ANNEX ALLOCATION OF NACE REV. 2 HEADINGS TO CATEGORIES OF AGGREGATE CLASSIFICATION NACE Rev. 2 NACE Rev. 2 description Aggregate classification 07 Mining of metal ores Intermediate goods 08 Other mining and quarrying Intermediate goods 09 Mining support service activities Intermediate goods 10.6 Manufacture of grain mill products, starches and starch products Intermediate goods 10.9 Manufacture of prepared animal feeds Intermediate goods 13.1 Preparation and spinning of textile fibres Intermediate goods 13.2 Weaving of textiles Intermediate goods 13.3 Finishing of textiles Intermediate goods 16 Manufacture of wood and of products of wood and cork, except furniture; manufacture of articles of straw and plaiting materials Intermediate goods 17 Manufacture of paper and paper products Intermediate goods 20.1 Manufacture of basic chemicals, fertilisers and nitrogen compounds, plastics and synthetic rubber in primary forms Intermediate goods 20.2 Manufacture of pesticides and other agrochemical products Intermediate goods 20.3 Manufacture of paints, varnishes and similar coatings, printing ink and mastics Intermediate goods 20.5 Manufacture of other chemical products Intermediate goods 20.6 Manufacture of man-made fibres Intermediate goods 22 Manufacture of rubber and plastics products Intermediate goods 23 Manufacture of other non-metallic mineral products Intermediate goods 24 Manufacture of basic metals Intermediate goods 25.5 Forging, pressing, stamping and roll-forming of metal; powder metallurgy Intermediate goods 25.6 Treatment and coating of metals; machining Intermediate goods 25.7 Manufacture of cutlery, tools and general hardware Intermediate goods 25.9 Manufacture of other fabricated metal products Intermediate goods 26.1 Manufacture of electronic components and boards Intermediate goods 26.8 Manufacture of magnetic and optical media Intermediate goods 27.1 Manufacture of electric motors, generators, transformers and electricity distribution and control apparatus Intermediate goods 27.2 Manufacture of batteries and accumulators Intermediate goods 27.3 Manufacture of wiring and wiring devices Intermediate goods 27.4 Manufacture of electric lighting equipment Intermediate goods 27.9 Manufacture of other electrical equipment Intermediate goods 05 Mining of coal and lignite Energy 06 Extraction of crude petroleum and natural gas Energy 19 Manufacture of coke and refined petroleum products Energy 35 Electricity, gas, steam and air conditioning supply Energy 36 Water collection, treatment and supply Energy 25.1 Manufacture of structural metal products Capital goods 25.2 Manufacture of tanks, reservoirs and containers of metal Capital goods 25.3 Manufacture of steam generators, except central heating hot water boilers Capital goods 25.4 Manufacture of weapons and ammunition Capital goods 26.2 Manufacture of computers and peripheral equipment Capital goods 26.3 Manufacture of communication equipment Capital goods 26.5 Manufacture of instruments and appliances for measuring, testing, and navigation; watches and clocks Capital goods 26.6 Manufacture of irradiation, electro medical and electrotherapeutic equipment Capital goods 28 Manufacture of machinery and equipment n.e.c. Capital goods 29 Manufacture of motor vehicles, trailers and semi-trailers Capital goods 30.1 Building of ships and boats Capital goods 30.2 Manufacture of railway locomotives and rolling stock Capital goods 30.3 Manufacture of air and spacecraft and related machinery Capital goods 30.4 Manufacture of military fighting vehicles Capital goods 32.5 Manufacture of medical and dental instruments and supplies Capital goods 33 Repair and installation of machinery and equipment Capital goods 26.4 Manufacture of consumer electronics Consumer Durables 26.7 Manufacture of optical instruments and photographic equipment Consumer durables 27.5 Manufacture of domestic appliances Consumer durables 30.9 Manufacture of transport equipment n.e.c. Consumer durables 31 Manufacture of furniture Consumer durables 32.1 Manufacture of jewellery, bijouterie and related articles Consumer durables 32.2 Manufacture of musical instruments Consumer durables 10.1 Processing and preserving of meat and meat products Consumer non-durables 10.2 Processing and preserving of fish, crustaceans and molluscs Consumer non-durables 10.3 Processing and preserving of fruit and vegetables Consumer non-durables 10.4 Manufacture of vegetable and animal oils and fats Consumer non-durables 10.5 Manufacture of dairy products Consumer non-durables 10.7 Manufacture of bakery and farinaceous products Consumer non-durables 10.8 Manufacture of other food products Consumer non-durables 11 Manufacture of beverages Consumer non-durables 12 Manufacture of tobacco products Consumer non-durables 13.9 Manufacture of other textiles Consumer non-durables 14 Manufacture of wearing apparel Consumer non-durables 15 Manufacture of leather and related products Consumer non-durables 18 Printing and reproduction of recorded media Consumer non-durables 20.4 Manufacture of soap and detergents, cleaning and polishing preparations, perfumes and toilet preparations Consumer non-durables 21 Manufacture of basic pharmaceutical products and pharmaceutical preparations Consumer non-durables 32.3 Manufacture of sports goods Consumer non-durables 32.4 Manufacture of games and toys Consumer non-durables 32.9 Manufacturing n.e.c. Consumer non-durables